Silverman, J. P. (concurring).
I would reverse the judgment appealed from and grant the application for a stay of the arbitration.
I think the rule to be applied is that stated in Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. (United Liverpool Faculty Assn.) (42 NY2d 509, 510-511): "We hold that in arbitrations which proceed under the authority of the Taylor Law, the scope of the particular arbitration clause, and thus whether the question sought to be submitted to arbitration is within or without the ambit of that clause, is to be determined by the courts. In making such determinations the courts are to be guided by the principle that the agreement to arbitrate must be express, direct and unequivocal as to the issues or disputes to be submitted to arbitration; anything less will lead to a denial of arbitration.” The opinion clearly indicates that this rule is applicable to the "field of public employment.” (Supra, p 513.) As in that case, "we cannot conclude that the present dispute falls clearly and unequivocally within the class of claims agreed to be referred to arbitration.” (Supra, 515.) Further, as in the Liverpool case, the arbitration clause in the present case is "explicitly a limited one.” (Supra, p 514.) The clause in the present case says that it is "limited” to the application or interpretation of the agreement.